DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 1/19/2021.
The amendments filed on 1/19/2021 have been entered. Accordingly, claims 1-17 remain pending and claims 3-5, 11-13 and 15-17 are withdrawn from consideration in light of the restriction requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 2, 6-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (Pulse Inversion Techniques in Ultrasonic Nonlinear Imaging, J Med Ultrasound J Med Ultrasound 2005 • Vol 13 • No 005 • Vol 13 • No 1), (hereinafter “Shen”) in view of Takeda et al (US 20130137986, May 30, 2013), (hereinafter “Takeda”) and Angelsen et al (US 20050277835A1, 2005-12-15), (hereinafter “Angelsen”).

Regarding the claim 1, Shen teaches an ultrasonic diagnostic apparatus (“Ultrasonic nonlinear imaging” title; also see fig. 7 and the associated sections) comprising: 
transmission circuitry configured to cause an ultrasonic probe to perform three or more times of ultrasonic wave transmissions (“generation of harmonic signals whose frequencies are at multiples of the original transmit frequency.” pg. 4 left col. 1st par.; “multiple pulses are transmitted along the same beam at a fixed pulse repetition frequency” pg. 7 left col. last par.; “performed with the responses from multiple transmissions” pg. 8left col. 2nd par.; “The RF pulse inversion technique can be extended to use more than two pulses [e.g. three or more pulse]” pg. 9 left col. 2nd par; three pulses can be used to extract the third harmonic signal.” pg. 14, right col.), an ultrasonic wave to be transmitted including a center frequency component (“” pg. 8 left col. 1st par.), a phase of the center frequency component being different in each of the transmission (“RF pulse inversion system is shown in Fig. 7. Since the harmonic signal is usually modeled as the power of the fundamental signal x(t), the received echo can be expressed as:
y+(t) = a1x(t) + a2x2(t) + a3x3(t) + ... (1)
where a1x(t) represents the linear signal, a2x2(t) the second harmonic signal, and a3x3(t) the third harmonic signal. Note that the fundamental signal changes from x(t) to –x(t) when the transmit pulse is inverted… By transmitting I pulses with different
phases and magnitudes, the harmonic signal array x(t) can be estimated from the received signal s(t) and the complex pulse matrix B” see RF pulse inversion on pgs. 8-9); 
receiving circuitry configured to generate three or more reception signals corresponding to a common reception scanning line based on a plurality of reflected wave signals, the plurality of reflected wave signals being obtained through the three or more times of ultrasonic wave transmissions (“the received echoes are processed, the PI technique can be divided into two categories: the PI technique that applies to the Doppler frequency domain and the PI technique that extracts nonlinear signals in the RF domain. In this paper, the former will be referred to as PI Doppler and the latter will be referred to as RF pulse inversion.” pg. 7 left col. 2nd par.); and 
extracting circuitry configured to extract a harmonic component included in the reception signals by adding up reception signals (“the PI technique that applies to the nd par.) after performing a processing including phase rotation processing on two or more reception signals among the three or more reception signals (“I pulses with different phases and magnitudes” pg. 9 left col. 2nd par.; “the phase-coded pulse sequence with three pulses can be used to extract the third harmonic signal. In this case, phases of the pulses are 0°, 120° and 240°” pg. 14 right col.).

Shen does not teach the specifics of the extracting a second order nonlinear component included in only three reception signals by adding up only the three reception signals.
However, in the same field of endeavor, Takeda teaches ultrasound diagnostic imaging apparatus outputting each of a first transmission signal, a second transmission signal, a third transmission signal and a fourth transmission signal as the driving signal, and a signal component extraction unit which extracts a higher harmonic component and a difference frequency component by compounding a first received signal, a second received signal, a third received signal and a fourth received signal (abst). the signal component extraction unit extracts the second harmonic component by obtaining a sum of the first received signal, the second received signal, the third received signal and the fourth received signal and extracts the difference frequency component by obtaining a difference between a sum of the first received signal and the second received signal 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Shen; with extracting a second order nonlinear component included in the three or more reception signals by adding up the three or more reception signals as taught by Takeda because it allows to obtain a broadband harmonic component by a transmission signal which can output transmission ultrasound wave with a simple configuration and obtain a good ultrasound image ([0013] of Takeda).
It would also have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Shen; with extracting a second order nonlinear component included in only the three reception signals by adding up only the three reception signals as taught by Takeda because it allows to obtain a broadband harmonic component by a transmission signal which can output transmission ultrasound wave with a simple configuration and obtain a good ultrasound image ([0013] of Takeda).

Shen in view of Takeda does not teach the specifics of transmitting/receiving just three signals.
However, in the same field of endeavor, Angelsen teaches transmit three pulses with different frequencies and/or phases and/or amplitudes of the low frequency pulse, as described in relation to Eqs.(40-42) [0033]. The received signals from the three pulses can then in interval Ti be written as (Eq. 40) and we form combinations of these nonlinear propagation delay allows us to combine the measurements to provide at least two signals where the pulse reverberation noise is highly suppressed, and these new signal can be used for estimation of the delay corrections [0147].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with transmitting/receiving just three signals as taught by Angelsen because it allows to combine the measurements to provide at least two signals where the pulse reverberation noise is highly suppressed, and these new signal can be used for estimation of the delay corrections ([0147] of Angelsen).

As noted above, it would be obvious to extract and add ONLY the three of the received signals out of four (or more) that is taught by Takeda. 
However, reference noted below specifically teaches the ONLY three signals being extracted and added as outlined in detail below;
(In a case) Shen in view of Takeda and Angelson do not/may not teach the specifics of the extracting only three reception signals by adding up only the three reception signals.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Takeda, Angelsen and McLaughlin (US20040158149, 2004-08-12), (hereinafter “McLaughlin”).
image area is formed from three different sets of transmitted signals each differing in phase by 120 degrees [0014]. To illustrate the concept of phase variation, take an example where k is three. In this example, each pulse within a pulse set is varied in phase by 120°. A first pulse is generated with a 0° phase orientation, a second pulse is 120° out-of-phase with the first pulse, and a last pulse in the pulse set is 240° out-of-phase with respect to the first pulse. After the first pulse is transmitted and received, the second pulse is transmitted and received, and so on through the sequence. All information is tracked so that fundamental frequencies can be summed and eliminated, leaving primarily only harmonically generated echoes. Recall that harmonically generated echoes are produced by non-linear media [0026].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Shen in view of Takeda with only three signals being extracted and added as taught by McLaughlin because it would improve the noise problems that makes it difficult to determine the exact location and proper interpretation of the received signal (McLaughlin [0011]).



    PNG
    media_image1.png
    376
    327
    media_image1.png
    Greyscale

the transmission circuitry is configured to cause the ultrasonic probe to perform three or more times of ultrasonic wave transmissions (“generation of harmonic signals whose frequencies are at multiples of the original transmit frequency.” pg. 4 left col. 1st par.), an ultrasonic wave to be transmitted including the single center frequency component, a phase of the single center frequency component being different in each of the transmission (“I pulses with different phases and magnitudes” pg. 9 left col. 2nd par.; “the phase-coded pulse sequence with three pulses can be used to extract the third harmonic signal. In this case, phases of the pulses are 0°, 120° and 240°” pg. 14 right col.), 


Regarding the claim 6, Shen teaches the extracting circuitry is further configured use the three or more reception signals to extract a second nonlinear component, the second nonlinear component being included in the three or more reception signals and being of a different type from the nonlinear component (“the second harmonic signal can be effectively separated from the linear signal in Doppler frequencies when PI Doppler is applied” pg. 7 right col.).
Shen in view of Takeda do/may not teach the specifics of the extracting only three reception signals by adding up only the three reception signals.
However, in the same field of endeavor, McLaughlin teaches to perform image extraction of the non-linear elements of media under investigation [0021]. There are signals generated from a non-linear process within the media [0013]. This non-linear property can be used to construct a system that looks at the non-linear regions within given media. For example, in one embodiment of this system, an image area is formed from three different sets of transmitted signals each differing in phase by 120 degrees [0014]. To illustrate the concept of phase variation, take an example where k is three. In this example, each pulse within a pulse set is varied in phase by 120°. A first pulse is generated with a 0° phase orientation, a second pulse is 120° out-of-phase with the first pulse, and a last pulse in the pulse set is 240° out-of-phase with respect to the first pulse. After the first pulse is transmitted and received, the 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Shen in view of Takeda with only three signals being extracted and added as taught by McLaughlin because it would improve the noise problems that makes it difficult to determine the exact location and proper interpretation of the received signal (McLaughlin [0011]).

Regarding the claim 7, Shen teaches image generation circuitry configured to generate at least one of ultrasonic image data based on the nonlinear component (“Contrast-enhanced harmonic ultrasonography using the pulse inversion technique in the evaluation of a focal hepatic lesion” see fig. 4 and the associated sections); and ultrasonic image data based on a component obtained by synthesizing the nonlinear component and the second nonlinear component (“a  digital  waveform buffer and  a  digital-to-analog  converter  are  required.  On the  contrary,  a  gated  square  wave  can  be  easily synthesized  using  digital  circuits” pg. 9 right col. last par.).

Regarding the claim 8, Shen teaches extracting circuitry further configured to extract a second-order harmonic component as the nonlinear component, and extract a third-order harmonic component as the second nonlinear harmonic component (“harmonic  imaging where the  signal  is  extracted from  the  received  echoes… nd par.).

Regarding the claim 9, Shen teaches transmission circuitry is further configured to cause the ultrasonic probe to perform three or more times of ultrasonic wave transmissions (“generation of harmonic signals whose frequencies are at multiples of the original transmit frequency.” pg. 4 left col. 1st par.; “multiple pulses are transmitted along the same beam at a fixed pulse repetition frequency” pg. 7 left col. last par.; “performed with the responses from multiple transmissions” pg. 8left col. 2nd par.), 
an ultrasonic wave to be transmitted including the single center frequency component, a phase of the single center frequency component differing by an equal angle in each of the transmission (“phases of the pulses are 0°, 120° and 240°,” pg. 14 right col.) and 
the extracting circuitry is configured to perform the phase rotation processing on two or more reception signals among the three or more reception signals, thereby extracting a harmonic component of the predetermined order, the phase rotation processing being processing of rotating a phase by an integral multiple of the equal angle (“the phase-coded pulse sequence with three pulses can be used to extract the third harmonic signal. In this case, phases of the pulses are 0°, 120° and 240°” pg. 14 right col.; “echoes of a phase-coded pulse sequence can be summed to extract the desired harmonic signal…coded transmissions are combined to extract the third-harmonic signal within the fundamental band” pg. 9 left col. 2nd par.;).

However, in the same field of endeavor, McLaughlin teaches to perform image extraction of the non-linear elements of media under investigation [0021]. There are signals generated from a non-linear process within the media [0013]. This non-linear property can be used to construct a system that looks at the non-linear regions within given media. For example, in one embodiment of this system, an image area is formed from three different sets of transmitted signals each differing in phase by 120 degrees [0014]. To illustrate the concept of phase variation, take an example where k is three. In this example, each pulse within a pulse set is varied in phase by 120°. A first pulse is generated with a 0° phase orientation, a second pulse is 120° out-of-phase with the first pulse, and a last pulse in the pulse set is 240° out-of-phase with respect to the first pulse. After the first pulse is transmitted and received, the second pulse is transmitted and received, and so on through the sequence. All information is tracked so that fundamental frequencies can be summed and eliminated, leaving primarily only harmonically generated echoes. Recall that harmonically generated echoes are produced by non-linear media [0026].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Shen in view of Takeda with only three signals being extracted and added as taught by McLaughlin because it would improve the noise problems that makes it difficult to determine the exact location and proper interpretation of the received signal (McLaughlin [0011]).

nonlinear propagation delay allows us to combine the measurements to provide at least two signals where the pulse reverberation noise is highly suppressed, and these new signal can be used for estimation of the delay corrections [0147].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with transmitting/receiving just three signals as taught by Angelsen because it allows to combine the measurements to provide at least two signals where the pulse reverberation noise is highly suppressed, and these new signal can be used for estimation of the delay corrections ([0147] of Angelsen).

Regarding the claim 10, Shen teaches the transmission circuitry is configured to cause ultrasonic probe (see fig. 7) to perform a transmission of a first ultrasonic wave (“performed with the responses from multiple transmissions” pg. 8left col. 2nd par.) including the single center frequency component having a first phase (phases of the pulses are 0°, 120° and 240°” pg. 14 right col.), 
a transmission of a second ultrasonic wave including the single center frequency component having a second phase (phases of the pulses are 0°, 120° and 240°” pg. 14 nd par.; phases of the pulses are 0°, 120° and 240°” pg. 14 right col.), 
the receiving circuitry is configured to generate a first reception signal corresponding to the first ultrasonic wave, a second reception signal corresponding to the second ultrasonic wave, and a third reception signal corresponding to the third ultrasonic wave (“the received echo can be expressed as:
y+(t) = a1x(t) + a2x2(t) + a3x3(t) + ... (1)
where a1x(t) represents the linear signal, a2x2(t) the second harmonic signal, and a3x3(t) the third harmonic signal” pgs. 8-9), and 
the extracting circuitry is configured to add up the first reception signal, the second reception signal and the third reception signal in which phases of second order harmonic components are aligned (“The echoes in both firings are summed together to obtain a beam… the received echo can be expressed as:
y+(t) = a1x(t) + a2x2(t) + a3x3(t) + ... (1)
where a1x(t) represents the linear signal, a2x2(t) the second harmonic signal, and a3x3(t) the third harmonic signal” ), thereby extracting a second order harmonic component (“As shown in equation (3), RF pulse inversion can be used to extract the second harmonic signal”), and is configured to add up the first reception signal, the second reception signal and the third reception signal in which phases of third order harmonic components are aligned, thereby extracting a third order harmonic component three pulses can be used to extract the third harmonic signal.” pg. 14, right col.).

Regarding the claim 14, Shen teaches the transmission circuitry is configured to cause the ultrasonic probe to perform the three or more times of ultrasonic wave transmissions using a common envelope (“harmonic amplitude is present as a result of
the sharp transition in the uniform envelope. Fig. 8 shows the Gaussian pulse and the gated square wave in the upper panel.” pg. 9 right col. last par.).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to new references or any new combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SERKAN AKAR/           Primary Examiner, Art Unit 3793